Case 5:19-cv-01247-MWF-AFM Document 43 Filed 04/12/21 Page 1 of 2 Page ID #:257



   1

   2

   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11    KEN R. BELVINS,                            Case No. 5:19-cv-01247-MWF-AFM
  12                       Plaintiff,
                                                   ORDER ACCEPTING FINDINGS
  13                                               AND RECOMMENDATIONS OF
              v.
  14                                               UNITED STATES MAGISTRATE
        SAN BERNARDINO COUNTY                      JUDGE
  15    SHERIFF’S DEPT., et al.,
  16
                           Defendants.
  17

  18

  19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Report and
  20   Recommendation of United States Magistrate Judge. The time for filing Objections
  21   to the Report and Recommendation has passed and Objections have not been
  22   received. The Court accepts and adopts the Magistrate Judge’s Report and
  23   Recommendation.
  24         The Court emphasizes that the Magistrate Judge did not recommend granting
  25   the motion because Plaintiff failed to clear some procedural hurdle or because a
  26   credibility determination was being made. Rather, Plaintiff was advised of what he
  27   needed to do to defeat summary judgment. Instead of doing what he needed to do,
  28   Plaintiff failed to submit any evidence, including his own sworn testimony, and just
Case 5:19-cv-01247-MWF-AFM Document 43 Filed 04/12/21 Page 2 of 2 Page ID #:258



   1   speculated about facts that are, on this record, not open to doubt.
   2         IT THEREFORE IS ORDERED that
   3         (1) Plaintiff’s two requests for sanctions (ECF Nos. 25, 29) be denied;
   4         (2) Defendants’ motion for summary judgment be granted (ECF No. 32); and
   5         (3) Judgment be entered in favor of defendants and dismissing this action with
   6   prejudice.
   7

   8   DATED: April 12, 2021
   9

  10
                                               ____________________________________
                                                     MICHAEL W. FITZGERALD
  11                                             UNITED STATES DISTRICT JUDGE
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  2
